Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Smith et al (US 10,145,188).
Smith et al (US 10,145,188) discloses the following:
1. A rod positioning device for aligning a drilling rod (28) with a rod string (“drill string”) having complementary mating threads, comprising:
- a base (200);
- an arm (204) mounted to the base about a first rotation axis, the arm being adapted for displacement about the first rotation axis between a rod loading position (as shown in Figure 1 with the arm being horizontally aligned) and a rod alignment position (as shown in Figure 19 with the arm being vertical, ready for rod 28 to be jointed with the drill string below); and
- a rod-gripping device (232, 234, 236) mounted on the arm and adapted for operating between a rod-gripping configuration (when jaws 232, 234 and 236 are closed as shown in Figure 8) and a rod-releasing configuration (when said jaws are open, as shown in Figure 10) the rod-gripping device comprising:
- jaws (238, 242) for gripping the drilling rod while the rod-gripping device is in the rod-gripping configuration and the arm is in the rod loading position; and
- guiding elements (240, 244) mounted on the jaws, the guiding elements align the drilling rod with the rod string and enable longitudinal displacement of the drilling rod upon application of a 

2. The rod positioning device of claim 1, wherein the guiding elements comprise rollers pivoting about at least a roller pivotal axis perpendicular to an axis of the drilling rod. (Figure 19 shows wherein the roller pivotal axis is perpendicular to a vertical axis of the drilling rod.)

3. The rod positioning device of claim 1, wherein the guiding elements further enable rotational displacement of the drilling rod upon application of a rotational force on the drilling rod to join the drilling rod to the rod string. (Column 15, Line 63 - Column 16, Line 4 discusses wherein the drilling rod may be joined to the rod string through rotary movement that is enabled by the guiding elements.)

4. The rod positioning device of claim 1, further comprising a jack (282) controlling a transition between the rod-gripping configuration and the rod-releasing configuration, the jack having a first end attached to the arm and a second end attached to one of the jaws, namely a pivoting jaw (Figure 11 shows such a configuration between jack element 282 which controls the position of the jaw arms 238 and 242 by way of arms 284).

6. The rod positioning device of claim 1, wherein the arm has a shape providing clearance between the first rotation axis and an axis of the drilling rod. (The arm is offset by block 208 which provides a clearance between the first rotation axis by which the arm moves from horizontal to vertical, and an axis of the drilling rod which is held outstretched by the arm.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wase.
5. Smith discloses the rod positioning device of claim 4, however fails to specify wherein a jaw opposite the pivoting jaw is fixedly mounted to the arm. (Smith illustrates and discloses wherein both jaws are pivoting jaws.)
Wase (US 10,100,592) illustrates a system for rod handling in which a jaw system is comprised of fixed jaw (62) and a pivoting jaw (63), see Figure 2, in a rod-handling system.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein a jaw opposite the pivoting jaw is fixedly mounted to the arm, as taught by Wase, for the expected benefit of providing fewer moving parts, allowing for a more efficient and simpler operational design and potentially prolonging the useful life of the system.

Allowable Subject Matter
Claims 8-20 are allowed over the prior art for providing a guiding element that longitudinally displaces and rotates the drilling rod.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679